            Case 2:19-cv-05029-AB Document 29 Filed 09/29/20 Page 1 of 3



September 29, 2020
                                                                     David J. Walton
                                                                     Direct Phone     215-665-5547
Via ECF Filing                                                       Direct Fax       215-701-2110
                                                                     dwalton@cozen.com


The Honorable Anita B. Brody
United States District Court
Eastern District of Pennsylvania
James A. Byrne United States Courthouse
601 Market Street, Room 7613
Philadelphia, Pennsylvania 19106

Re:     Patricia McNulty v. The Middle East Forum, et al.
        Docket No. 2:19-cv-05029-AB


Your Honor:

       We represent the defendant Middle East Forum (“MEF”) in this matter. Consistent with
Your Honor’s Policies and Procedures, we have made a good faith effort to resolve an ongoing
discovery dispute with counsel for plaintiff Ms. Patricia McNulty, however, we have unfortunately
not been able to do so. We respectfully request that Your Honor hold a teleconference with
counsel to address the outstanding discovery deficiencies.

       On January 28, 2020, MEF served its First Request for the Production of Documents
Directed to Plaintiff Patricia McNulty, a copy of which is enclosed herein. To date, Plaintiff has
not served written responses to the document requests nor has Plaintiff produced documents.
The attorneys representing the parties in this action are currently litigating several related
matters brought against MEF by several of Plaintiff’s former MEF colleagues. Throughout the
last months, we have raised this deficiency with Plaintiff’s counsel, Seth Carson, Esq.,
numerous times, including as recently as this week. A copy of my email dated September 22,
2020 to Mr. Carson is enclosed. Nonetheless, Ms. McNulty has continued to disregard her
discovery obligations. Meanwhile, to date, MEF has produced over 6000 pages.

       Consistent with my obligations under Local Rule 26.1(f), I certify that I have made a
good faith effort to resolve this dispute with counsel for Ms. McNulty.

        Given that the deficiency is simply that Ms. McNulty has not responded to the document
requests, we have used our discretion to present this matter to you by letter rather than by
motion. We respectfully request that Your Honor hold a teleconference with Counsel to address
this discovery issue.

Thank you for your time and attention to this matter.

Respectfully submitted,

COZEN O'CONNOR




LEGAL\48449098\1
            Case 2:19-cv-05029-AB Document 29 Filed 09/29/20 Page 2 of 3




By: David J. Walton

DJW/lab
Enclosures


Cc: Seth D. Carson, Esq. and Sidley L. Gold, Esq. (via email)




                                               2
LEGAL\48449098\1
                 Case 2:19-cv-05029-AB Document 29 Filed 09/29/20 Page 3 of 3




From:                          Walton, David
Sent:                          Tuesday, September 22, 2020 10:53 AM
To:                            Seth Carson
Cc:                            Benson, Leigh Ann; Cavalier, Jonathan; Sidney Gold; Bill Rieser
Subject:                       MEF Barbounis & McNulty



Seth

Despite our numerous requests, you have failed to produce written responses to our documents requests in
both the Barbounis and McNulty cases. These responses are inexplicably several months late. Please send us
these responses by COB tomorrow or we will file a motion to compel in both cases.

Dave


                       David J. Walton
                       Shareholder
                       Cozen O'Connor
                       One Liberty Place, 1650 Market Street Suite 2800 | Philadelphia, PA 19103
                       P: 215-665-5547 F: 215-701-2110 C: 215.527.8459
                       Email | Bio | LinkedIn | Map | cozen.com




                                                               1
